                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 JOE HAND PROMOTIONS, INC.,                      §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §        CIVIL ACTION NO. 3:18-CV-2798-B
                                                 §
 RUBEN MARTIN, d/b/a RUBEN                       §
 MARTIN TRAINING CENTER, d/b/a                   §
 RUBEN MARTIN JUDO TRAINING                      §
 CENTER,                                         §
                                                 §
      Defendant.                                 §

                          MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant’s Motion to Dismiss (Doc. 7). For the following reasons, the

Court DENIES the Motion.

                                                     I.

                                         BACKGROUND

         Plaintiff alleges that it held the exclusive commercial distribution rights to an Ultimate

Fighting Championship broadcast that aired on November 14, 2015. See Doc. 1, Compl., ¶ 1.

Plaintiff alleges that Defendant unlawfully exhibited this fight at his business, without obtaining a

license, permission, or other authorization from Plaintiff. Id. ¶¶ 2, 11.

         On October 19, 2018, Plaintiff filed claims against Defendant under the Federal

Communications Act of 1934, as amended, for violations under 47 U.S.C. § 605 or, alternatively,

under 47 U.S.C. § 553 seeking statutory damages, interest, costs, and attorney’s fees. Id. ¶¶ 15–16.

Defendant moved to dismiss. As all briefing has been filed, the Court now addresses this motion.



                                                 -1-
                                                  II.

                                       LEGAL STANDARD

        Under Federal Rule of Civil Procedure Rule 8(a)(2), a complaint must contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Rule 12(b)(6) authorizes the Court to dismiss a complaint for “failure to state a claim upon which

relief can be granted.” Id. 12(b)(6). To survive a 12(b)(6) motion, “enough facts to state a claim to

relief that is plausible on its face” must be pled. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. At this stage, a court “must accept all well-pleaded

facts alleged in the complaint as true and must construe the allegations in the light that is most

favorable to the plaintiff.” J&J Sports Prods., Inc. v. Live Oak Cnty. Post No. 6119 Veterans of Foreign

Wars, 2009 WL 483157, at *3 (S.D. Tex. Feb. 24, 2009) (quoting Cent. Laborers’ Pension Fund v.

Integrated Elec. Servs., 497 F.3d 546, 550 (5th Cir. 2007).

                                                  III.

                                             ANALYSIS

        Defendant makes two substantive arguments in his motion to dismiss: (1) that the statute

of limitations has run on Plaintiff’s claims because over two years has elapsed since the screening; and

(2) that the affirmative defense of fair use should apply. Defendant also recites the doctrine of

standing in his motion to dismiss but only in reply briefing applies it to the facts of this case.




                                                  -2-
       Even if Defendant adequately challenged standing, the Court holds that Plaintiff has met the

minimum requirement—Plaintiff has alleged an injury of cable/satellite piracy, that is concrete and

actual, the requisite causal connection exists, and it is redressable by this Court. See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992) (listing the elements of standing). Defendant’s

argument that the injury is purely hypothetical falls flat—Defendant admits to not having secured

the necessary permissions before screening the event. Doc. 13, Def.’s Reply, ¶¶ 3–4; see Live Oak ,

2009 WL 483157, at *2–4 (denying a motion to dismiss even when Defendant alleged that the

match at issue was screened only to friends and family, free of charge, in a bar closed to the public).

And even though the alleged lost revenue may be “minimal,” Doc. 13, Def.’s Reply, ¶ 4, it is similar

in scale to many other claims filed under these statutes, see e.g., Live Oak, 2009 WL 483157, at *2.

       The rest of Defendant’s arguments relate to affirmative defenses. “[A]s a general matter, the

Fifth Circuit has determined that Rule 12(b)(6) motions to dismiss typically cannot be granted on

affirmative defense grounds unless a successful affirmative defense appears clearly on the face of the

pleadings.” Estate of Barré v. Carter, 272 F. Supp. 3d 906, 930 (E.D. La. 2017) (internal quotations

omitted) (compiling cases). “A statute of limitations may support dismissal under Rule 12(b)(6)

where it is evident from the plaintiff's pleadings that the action is barred and the pleadings fail to

raise some basis for tolling or the like.” Jones v. Alcoa, Inc., 339 F.3d 359, 366 (5th Cir. 2003). And

“[w]hile it does not appear that the Fifth Circuit has directly addressed the question of whether the

fair use defense may be raised on a Rule 12(b)(6) motion to dismiss, other courts have recognized

that under certain circumstances a fair use determination can be made at the motion to dismiss

stage.” Estate of Barré, 272 F. Supp. 3d at 931.




                                                   -3-
        Defendant points to decisions from Texas courts that have held that the statute of limitations

for these claims is two years. Doc. 7, Def.’s Mot. to Dismiss, ¶ 9 (citing J&J Sports Prods. v. JWJ

Mgmt., Inc., 324 S.W.3d 823, 832 (Tex. App.—Fort Worth 2010)). But this Court is bound by Fifth

Circuit precedent that the statute of limitations is in fact three years for claims under §§ 553 & 605.

J&J Sports Prods., Inc. v. Mandell Family Ventures, L.L.C., 751 F.3d 346, 353 n.13 (5th Cir. 2014)

(citing Prostar v. Massachi, 239 F.3d 669, 678 (5th Cir. 2001)). Because less than three years have

elapsed since the alleged screening, this Court is foreclosed from dismissing Plaintiff’s complaint on

statute of limitations grounds.

        As for the fair-use defense, it is not clear whether in this Circuit the fair-use doctrine applies

to Federal Communications Act claims. See J&J Sports Prods. Inc. v. Garcia, 2014 WL 2739302, at

*4 (S.D. Tex. Jun. 17, 2014) (summarily concluding that fair use does not apply to such claims by

citing two cases in which courts struck fair use defenses for lack of sufficient facts) (citing Joe Hand

Promotions, Inc. v. Barwick, 2013 WL 2083123, at * 5 (N.D. Cal. May 14, 2013); Joe Hand

Promotions, Inc. v. Nguyen, 2012 WL 1183738, at *2 (N.D. Cal. Apr. 6, 2012)). Defendant does not

cite any cases that hold that fair use is a ground for dismissing Federal Communications Act claims,

and the Court is unaware of any.1 Thus, because this affirmative defense does not clearly apply on

the face of the pleadings, the Court declines to dismiss Plaintiff’s complaint on fair-use grounds.




        1
          In his briefing, Defendant states that he did screen the fight at issue, but did so as part of a non-
profit fundraiser for one of his judo students. Doc. 7, Def.’s Mot. to Dismiss, ¶ 7; Doc. 13, Def.’s Reply, ¶ 1.
While this may be the case, and may affect the damages Plaintiff can recover, it is not grounds on which a
motion to dismiss may be granted.

                                                     -4-
                                            IV.

                                     CONCLUSION

       For the aforementioned reasons, the Court hereby DENIES Defendant’s Motion to Dismiss

(Doc. 7).

       SO ORDERED.

       SIGNED: January 4, 2019.

                                          ______________________________
                                          JANE J. BOYLE
                                          UNITED STATES DISTRICT JUDGE




                                            -5-
